Citation Nr: 1510563	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  11-27 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disability, including secondary to a service-connected left knee disability.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel

INTRODUCTION

The Veteran served on active duty from June 1982 to September 1982, from
August 1986 to August 1989, and from February 1991 to April 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified at a videoconference hearing before the undersigned in March 2014.  

In September 2014, the Board remanded the Veteran's claim for additional development.  The development directed by the Board was accomplished, and as such there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).   


FINDING OF FACT

The Veteran does not have a right knee disability that had its onset in service or is otherwise attributable to active duty service; or that is proximately due to or aggravated by a service-connected disability. 


CONCLUSION OF LAW

The Veteran does not have a right knee disability that is the result of disease or injury incurred in or aggravated during active service and a right knee disability is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and VA treatment records are associated with the claims file.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the March 2014 Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Acting Veterans' Law Judge asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disability was related to his service or his service-connected left knee disability.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the appellant or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Therefore, the Board finds that, consistent with Bryant, the Acting Veterans' Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

The Veteran was also provided with a VA examination which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions, and grounded the opinion in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).  Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

The chronicity provisions are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2014).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection can also be warranted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  That includes any increase in disability that is proximately due to or the result of a service-connected disease of injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran contends that he has a right knee disability that is either directly related to service or related to a service-connected left knee disability.  The Veteran submitted various statements indicating, that he sustained an injury to his right knee rather than the left knee in service.  However, his service treatment records (STRs) do not comport with this assertion, and he has been receiving service-connected compensation benefits for his left knee since 1992.  Alternatively, he testified that he initially injured his left knee in service but began to have trouble with his right knee soon thereafter.

The Veteran's STRs reflect treatment for a left knee injury.  A November 1986 entry denotes laxity of the left and right knee.  The Veteran was assessed with probable patellofemoral syndrome.  A December 1991 medical evaluation board proceeding indicates diagnoses of anterior cruciate deficient and posterior cruciate deficient left knee and patellofemoral syndrome.

At a VA examination in December 2009, the Veteran was diagnosed with severe degenerative joint disease of the right knee status post-surgery of the right knee.

Post-service VA treatment reports dated from July 2010 to July 2014 reflect that the Veteran reported right knee pain as early as July 2010.  He was diagnosed with traumatic arthritis of the right knee in January 2011.  The Veteran subsequently underwent a right total knee arthroplasty (TKA) in April 2011.  

At a March 2014 hearing before the Board, the Veteran testified that he was in the infantry during service and sustained a serious left knee injury.  He indicated that his left knee injury resulted in an altered gait and eventually caused his right knee problems.  He reported that two years after service his right knee started giving him trouble while he was working as an electrician.  He testified that he had undergone a total knee replacement for his right knee.  

At a VA examination in October 2014, the Veteran denied being treated for his right knee while on active duty.  He separated from active duty in 1991.  The Veteran states he began having problems with his right knee about 10 years ago.  He stated that his knee started giving out.  He denies seeking treatment for it at that time.  He related that in 2008 he had repair of the anterior cruciate ligament (ACL) in the private sector that did not help his pain.  He states he sought treatment for his knee at a VA facility in 2010 and ultimately underwent a right TKA in April 2011.  The examiner diagnosed the Veteran with right knee arthritis and opined that the right knee disability was less likely than not incurred during service or otherwise related to service.  The examiner's rationale was that the Veterans STRs do not show complaint of or treatment for a right knee condition and do not document any trauma to his right knee.  The examiner also opined that it was less likely than not that the Veteran's right knee disability was caused or aggravated by the service-connected left knee disability.  The examiner's rationale was that the mainstream medical literature does not support the claim that pathology in one joint (left knee) causes pathology in the contralateral joint (right knee).  The examiner also stated that the Veteran's right knee disability was attributable to his physical work as an electrician and aging.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for a right knee disability because the preponderance of the competent evidence is against a finding of a relationship of the Veteran's claimed right knee disability and his periods of active service.  The Board notes that the October 2014 VA examiner opined that it was less likely than not that a right knee was caused or aggravated by service or a service-connected left knee disability.  The examiner included a rationale for the opinion.  The Veteran has not submitted any competent evidence which provides a basis for the conclusion that the Veteran's claimed right knee disability is related to his period of service or to a service-connected disability.  Additionally, arthritis was not diagnosed within one year of the Veteran's separation from service.  38 C.F.R. §§ 3.307, 3.309 (2014).

Although the Veteran contends that he has a right knee disability related to his active service or a service-connected left knee disability, he has submitted no competent medical evidence or opinion to corroborate that contention.  38 C.F.R. § 3.159(a)(1) (2014) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  The Veteran's opinion is not competent to provide the requisite etiology of the claimed right knee disability because those matters require medical expertise.  38 C.F.R. § 3.159(a)(1) (2014); Kahana ....... Duenas v. Principi, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995).  Therefore, his statements regarding his right knee disability being related to service or a service-connected disability are not competent as he is not medically qualified to provide evidence regarding a matter requiring medical expertise, such as an opinion as to etiology.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a right knee disability, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014).


ORDER

Entitlement to service connection for a right knee disability, including secondary to a service-connected left knee disability, is denied.  



____________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


